DETAILED ACTION
Status of the Application
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-14
Withdrawn claims: 				None
Cancelled claims: 				15
Amended claims: 				1-14
New claims: 					None
Claims currently under consideration:	1-14
Currently rejected claims:			1-14
Allowed claims:				None

Claim Objections
Claim 4 is objected to because it reads “Edi The edible ble, water-continuous composition” in line 1.  It should read “The edible, water-continuous composition”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites that a mixture containing 5-50 wt.% raw sunflower seeds and 2-25 wt.% roasted sunflower seeds are ground in step (i).  However, claim 12 also recites that it is a method of preparing the composition of claim 1 wherein claim 1 requires that the comminuted seed mixture consists of raw and roasted sunflower seeds.  Since the claimed amounts of raw and roasted seeds in step (i) of claim 12 only adds up to 7-75 wt.% of the comminuted mixture, the comminuted mixture of claim 12 requires additional ingredients.  Therefore, claim 12 is not a method of preparing the composition of claim 1 as claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schoening (DE 10100960; English translation relied on for citations) in view of Mahr (EP 1174042; IDS citation) and Venktesh (Venktesh, A., Prakash, V., “Functional Properties of the Total Proteins of Sunflower (Helianthus annuus L.) Seed – Effect of Physical and Chemical Treatments”, 1993, Journal of Agricultural & Food Chemistry, vol. 41, no. 1, page 18-23; IDS citation).
Regarding claim 1, Schoening teaches an edible, water continuous composition (corresponding to a food mixture comprising water and comminuted/ground oilseeds) (page 2, paragraph 6), comprising 55 wt.% water and 40 wt.% comminuted sunflower seeds by weight of the composition (page 2, paragraphs 8, 14, and 19).  Although Schoening teaches that the composition is a spread (page 2, paragraph 3) and that the comminuted sunflower seeds are raw (corresponding to soaked) and/or cooked, it does not teach that the comminuted sunflower seeds consist of raw sunflower seeds and roasted sunflower seeds wherein the roasted sunflower seeds comprises 5-50 wt.% of the comminuted sunflower seeds.  
However, Mahr teaches an emulsified spread [0020] comprising water [0010] and comminuted [0017] sunflower seeds [0013].  It also teaches that the cooked seeds can be prepared according to the method disclosed in [0015] and that the seeds can be roasted to create a particular flavor profile in the product [0016].  Venktesh teaches that roasting sunflower seeds decreases its emulsification capacity (page 22, column 2, paragraphs 2 and 3).
It would have been obvious for a person of ordinary skill in the art to have modified the spread of Schoening to include roasted sunflower seeds as taught by Mahr.  Since Schoening teaches that the sunflower seeds can be raw or cooked, but does not disclose a method of cooking the sunflower seeds, a skilled practitioner would have been motivated to consult an additional reference such as Mahr in order to determine a suitable method of cooking the seeds.  In consulting Mahr, the skilled practitioner would also find that the sunflower seeds can be roasted in order to instill a particular flavor profile in the product, thereby rendering the roasted comminuted sunflower seeds obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the spread of Schoening and Mahr to include raw and roasted sunflower seeds as taught by Venktesh.  Since the combination of Schoening and Mahr teaches an emulsified spread comprising roasted sunflower seeds, a skilled practitioner would have been motivated to consult Venktesh in order to determine the emulsification capabilities of roasted sunflower seeds.  In consulting Venktesh, the skilled practitioner would determine that roasting sunflower seeds decreases their emulsification capacity.  Therefore, although the prior art references do not teach that the comminuted sunflower seeds in the composition comprises 5-50 wt.% roasted sunflower seeds, a skilled practitioner would readily determine that the spread should comprise a combination of raw and roasted sunflower seeds in order to obtain the desired balance between the emulsion capacity and flavor profile of the emulsified spread.  As the amount of roasted and raw sunflower seeds is a variable that can be modified, among others, according to the desired emulsion capacity and flavor profile, the amount of roasted and raw sunflower seeds would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of roasted sunflower seeds cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of roasted sunflower seeds in the emulsified spread of the prior art references to obtain the desired balance between the emulsion capacity and flavor profile of the emulsified spread (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, the amount of roasted sunflower seeds in the composition is rendered obvious.
Regarding claim 3, Schoening teaches the invention as described above in claim 1, including the composition comprising 0.01-20 wt.% of additional compositions (page 2, paragraph 11) such as vegetable oil (page 2, paragraph 8), which overlaps the claimed concentration.  A selection of a value within the overlapping range renders the claim obvious.
Regarding claim 4, Schoening teaches the invention as described above in claim 1, including the composition comprising 55 wt.% water (page 2, paragraph 14), which falls within the claimed concentration.
 Regarding claim 5, Schoening teaches the invention as described above in claim 1.  Although the combination of prior art references does not teach that the composition comprises 10-40 wt.% raw sunflower seeds by weight of the composition, a skilled practitioner would readily determine that the spread should comprise a combination of raw and roasted sunflower seeds in order to obtain the desired balance between the emulsion capacity and flavor profile of the emulsified spread.  As the amount of roasted and raw sunflower seeds is a variable that can be modified, among others, according to the desired emulsion capacity and flavor profile, the amount of roasted and raw sunflower seeds would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of raw sunflower seeds cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of raw and roasted sunflower seeds in the emulsified spread of the prior art references to obtain the desired balance between the emulsion capacity and flavor profile of the emulsified spread (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, the amount of raw sunflower seeds in the composition is rendered obvious. 
Regarding claim 6, Schoening teaches the invention as described above in claim 1.  Although the combination of prior art references does not teach that the composition comprises 5-45 wt.% roasted sunflower seeds based on the total amount of raw and roasted sunflower seeds, a skilled practitioner would readily determine that the spread should comprise a combination of raw and roasted sunflower seeds in order to obtain the desired balance between the emulsion capacity and flavor profile of the emulsified spread.  As the amount of roasted and raw sunflower seeds is a variable that can be modified, among others, according to the desired emulsion capacity and flavor profile, the amount of roasted and raw sunflower seeds would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of roasted sunflower seeds cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of raw and roasted sunflower seeds in the emulsified spread of the prior art references to obtain the desired balance between the emulsion capacity and flavor profile of the emulsified spread (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, the amount of roasted sunflower seeds in the composition is rendered obvious.
Regarding claim 7, Schoening teaches the invention as described above in claim 1.  Although the combination of prior art references does not teach that the composition comprises a ratio of roasted sunflower seeds to raw sunflower seeds of 1:2 to 1:10, a skilled practitioner would readily determine that the spread should comprise a combination of raw and roasted sunflower seeds in order to obtain the desired balance between the emulsion capacity and flavor profile of the emulsified spread.  As the ratio of roasted and raw sunflower seeds is a variable that can be modified, among others, according to the desired emulsion capacity and flavor profile, the ratio of roasted and raw sunflower seeds would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed ratio of roasted sunflower seeds to raw sunflower seeds cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the ratio of roasted sunflower seeds to raw sunflower seeds in the emulsified spread of the prior art references to obtain the desired balance between the emulsion capacity and flavor profile of the emulsified spread (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, the ratio of roasted sunflower seeds to raw sunflower seeds in the composition is rendered obvious.
Regarding claim 10, Schoening teaches the invention as described above in claim 1, including the composition comprising 40 wt.% comminuted sunflower seeds, 55 wt.% water, and 0.01-20 wt.% of additional ingredients such as vegetable oil (page 2, paragraphs 8, 11, 14, and 19).  Although the combination of prior art references does not teach that the composition comprises 10-35 wt.% raw comminuted sunflower seeds and 5-15 wt.% roasted comminuted sunflower seeds by weight of the composition, a skilled practitioner would readily determine that the spread should comprise a combination of raw and roasted sunflower seeds in order to obtain the desired balance between the emulsion capacity and flavor profile of the emulsified spread.  As the amount of roasted and raw sunflower seeds is a variable that can be modified, among others, according to the desired emulsion capacity and flavor profile, the amount of roasted and raw sunflower seeds would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amounts of raw and roasted sunflower seeds cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amounts of raw and roasted sunflower seeds in the emulsified spread of the prior art references to obtain the desired balance between the emulsion capacity and flavor profile of the emulsified spread (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, the amounts of raw sunflower seeds and roasted sunflower seeds in the composition are rendered obvious.
Regarding claim 11, Schoening teaches the invention as described above in claim 1, including the composition comprising 40 wt.% comminuted sunflower seeds, 55 wt.% water, and 0.01-20 wt.% of additional ingredients such as vegetable oil (page 2, paragraphs 8, 11, 14, and 19) is obtainable by a process  comprising a step of mixing the ingredients together (page 2, paragraph 19).  It is noted that claim 11 does not actually require the composition to be obtained by such a method as it recites the word “obtainable”.  Although the combination of prior art references does not teach that the composition comprises 5-50 wt.% raw comminuted sunflower seeds and 2-25 wt.% roasted comminuted sunflower seeds by weight of the composition, a skilled practitioner would readily determine that the spread should comprise a combination of raw and roasted sunflower seeds in order to obtain the desired balance between the emulsion capacity and flavor profile of the emulsified spread.  As the amount of roasted and raw sunflower seeds is a variable that can be modified, among others, according to the desired emulsion capacity and flavor profile, the amount of roasted and raw sunflower seeds would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amounts of raw and roasted sunflower seeds cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amounts of raw and roasted sunflower seeds in the emulsified spread of the prior art references to obtain the desired balance between the emulsion capacity and flavor profile of the emulsified spread (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, the amounts of raw sunflower seeds and roasted sunflower seeds in the composition are rendered obvious.
Regarding claim 12, Schoening teaches a method for the preparation of an edible water-continuous composition according to claim 1 (page 2, paragraph 19) as described above in the rejection of claim 1, comprising the steps of: (i) grinding the raw and roasted sunflower seeds (page 2, paragraph 6); (ii) mixing the comminuted seeds of step (i) with   55 wt.% water (page 2, paragraph 14) to provide a dispersion of comminuted raw and roasted sunflower seeds in water ; and (iii) adding 0.01-20 wt.% of additional ingredients (page 2, paragraph 11) such as vegetable oil (page 2, paragraphs 6 and 8).  Although the combination of prior art references does not teach that the composition comprises 5-50 wt.% raw comminuted sunflower seeds and 2-25 wt.% roasted comminuted sunflower seeds by weight of the composition, a skilled practitioner would readily determine that the spread should comprise a combination of raw and roasted sunflower seeds in order to obtain the desired balance between the emulsion capacity and flavor profile of the emulsified spread.  As the amount of roasted and raw sunflower seeds is a variable that can be modified, among others, according to the desired emulsion capacity and flavor profile, the amount of roasted and raw sunflower seeds would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amounts of raw and roasted sunflower seeds cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amounts of raw and roasted sunflower seeds in the emulsified spread of the prior art references to obtain the desired balance between the emulsion capacity and flavor profile of the emulsified spread (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, the amounts of raw sunflower seeds and roasted sunflower seeds in the composition are rendered obvious.
Regarding claim 13, Schoening teaches the invention as described above in claim 12, including step (ii) and step (iii) are carried out simultaneously with step (i) (page 2, paragraph 6).
Regarding claim 14, Schoening teaches the invention as described above in claim 12.  Since Schoening does not describe heating the mixture or cooling the mixture in step (i) (page 2, paragraph 6), it is presumable that the step is carried out at room temperature, (i.e., about 22°C) and therefore, falls within the claimed temperature range.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schoening (DE 10100960; English translation relied on for citations) in view of Mahr (EP 1174042; IDS citation) and Venktesh (Venktesh, A., Prakash, V., “Functional Properties of the Total Proteins of Sunflower (Helianthus annuus L.) Seed – Effect of Physical and Chemical Treatments”, 1993, Journal of Agricultural & Food Chemistry, vol. 41, no. 1, page 18-23; IDS citation) as applied to claim 1 above, and further in view of Schoening (DE 102006037608; English translation relied on for citations), hereinafter referred to as “Schoening II”).
Regarding claim 2, Schoening teaches the invention as described above in claim 1, including the sunflower seeds are comminuted in a cutter page 2, paragraph 6) and that the comminuted sunflower seeds comprise an edible spread (page 2, paragraph 16).  It does not teach that at least 90 wt.% of the comminuted sunflower seeds pass through a sieve with a mesh size of 2000 µm.
However, Schoening II teaches an edible spread comprising sunflower seeds wherein the seeds are comminuted in a cutter [0007] to a size of 0.2-600 µm [0014].  The particle size disclosed by Schoening II means that 100 wt.% of the comminuted sunflower seeds pass through a sieve with a mesh size of 2000 µm as claimed.
It would have been obvious for a person of ordinary skill to have modified the spread of Schoening to have the particle size taught by Schoening II.  Since Schoening teaches that the sunflower seeds for preparing the spread are comminuted in a cutter, but does not disclose a particle size for the seeds, a skilled practitioner would have been motivated to consult an additional reference such as Schoening II in order to determine a suitable particle size for comminuted sunflower seeds in a spread. Therefore, the claimed size of the comminuted sunflower seeds is rendered obvious. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schoening (DE 10100960; English translation relied on for citations) in view of Mahr (EP 1174042; IDS citation) and Venktesh (Venktesh, A., Prakash, V., “Functional Properties of the Total Proteins of Sunflower (Helianthus annuus L.) Seed – Effect of Physical and Chemical Treatments”, 1993, Journal of Agricultural & Food Chemistry, vol. 41, no. 1, page 18-23; IDS citation) as applied to claim 1 above, as evidenced by PubChem (“Acetic Acid”, 2022, PubChem, https://pubchem.ncbi.nlm.nih.gov/compound/Acetic-acid) and Chemical (“Citric Acid”, 2022, Chemical Safety Facts, https://www.chemicalsafetyfacts.org/citric-acid/).
Regarding claim 8, Schoening teaches the invention as described above in claim 1, including the composition comprises acetic acid (corresponding to vinegar) and/or citric acid (corresponding to lemon juice) (page 2, paragraph 6).  Acetic acid provides a pH of 2.4 as evidenced by section 3.2.24 on page 2 of PubChem and citric acid provides a pH of 3-6 as evidenced by paragraph 1 on page 1 of Chemical.  Therefore, the disclosed acids provide a pH within the claimed range.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schoening (DE 10100960; English translation relied on for citations) in view of Mahr (EP 1174042; IDS citation) and Venktesh (Venktesh, A., Prakash, V., “Functional Properties of the Total Proteins of Sunflower (Helianthus annuus L.) Seed – Effect of Physical and Chemical Treatments”, 1993, Journal of Agricultural & Food Chemistry, vol. 41, no. 1, page 18-23; IDS citation) as applied to claim 1 above, and further in view of Masucci (Masucci, S.F., Little, C., “Emulsion stability basics”, 2017, Processing, https://www.processingmagazine.com/print/content/15586907).
Regarding claim 9, Schoening teaches the invention as described above in claim 1, the composition is an emulsified spread (Schoening, page 2, paragraph 16; Mahr [0020]) which implies that the oil droplets are stable.  Also, since the prior art teaches the inclusion of roasted sunflower seeds in order to create a particular flavor profile (Mahr [0016]), the spread will have a roasted taste.  The prior art does not teach that the oil droplets have a volume weighted mean droplet size of 2-10 µm.
However, Masucci teaches that most commercial emulsions have oil droplet sizes of about 0.2-100 µm, which overlaps the claimed mean droplet size, and that the oil droplet size is reduced until the desired degree of product stability is reached (page 4, paragraph 4).  Masucci also teaches that all the oil droplets are not of the same size and that an emulsion is characterized by a mean particle size and particle size distribution (page 5, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the spread of Schoening to have oil droplets measuring about 0.2-100 µm as taught by Masucci.  Since Schoening and Mahr teach that the spread is an emulsion comprising oil, but does not disclose a mean droplet size, a skilled practitioner would have been motivated to consult an additional reference such as Masucci in order to determine a suitable oil droplet size for an emulsion.  In consulting Masucci, the practitioner would also find that the emulsion does not contain oil droplets of a single size but of a range of particle sizes and which includes a mean particle size.  Therefore, the selection of a mean particle droplet size within the overlapping range renders the claim obvious. The prior art does not teach that the oil droplet size is measured by 1H-NMR, but the oil droplets will have the same size no matter the type of equipment used.  Therefore, the equipment used for measuring the oil droplet size does not contribute to patentability of the product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791